ACCEPTED
                                                                                                       12-14-00176-CR
                                                                                          TWELFTH COURT OF APPEALS
                                                                                                        TYLER, TEXAS
                                                                                                 5/26/2015 11:19:09 AM
                                                                                                         CATHY LUSK
                                                                                                                CLERK

                         IN THE TWELFTH COURT OF APPEALS
                                  IN TYLER, TEXAS
                                                                                   FILED IN
                                                                            12th COURT OF APPEALS
TRENT MUMPHREY                                         '                         TYLER, TEXAS
         Appellant                                                          5/26/2015 11:19:09 AM
                                                                                 CATHY S. LUSK
V.                                                     '     CASE NO.                Clerk
                                                                          12-14-00176-CR
                                                             TRIAL COURT NO. 114-0005-13
THE STATE OF TEXAS
           Appellee                                    '

                         SIXTH MOTION FOR EXTENSION OF TIME
                              TO FILE APPELLANT=S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       NOW COMES, TRENT MUMPHREY , the Appellant herein, and moves the Court for

an extension of time to file Appellant=s Brief in this cause, pursuant to Rules 38.6 and 10.5 (b) of

the Texas Rules of Appellate Procedure, and in support thereof would show the Court as follows:

                                                 I.

       The Appellant in this cause was convicted in the 114th District Court, Smith County,

Texas in cause number 114-0005-13 for the offense of Aggravated Robbery. On April 4, 2014,

punishment was assessed at life in TDCJ.

                                                 II.

       The Reporter=s record was filed on December 2, 2014. The Appellant=s Brief is due on or

about May 26, 2015.

                                                III.

       The Appellant hereby requests a fifrth extension of time to file Appellant=s Brief.

       The undersigned counsel has been unable to devote sufficient time to the review of the

record, research and preparation of Appellant=s Brief for the following good and sufficient

reasons:
       This counsel has been diagnosed with complications related to his prior surgery in March

at the Harvard Medical School in Boston, Massachusetts. Counsel is scheduled for a follow up

doctor’s appointment on June 4, 2015.

       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of

Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant=s

Brief for an additional thirty (30) days, to June 26, 2015.



                                                              RESPECTFULLY SUBMITTED,



                                                              __/s/ Clement Dunn_______
                                                              Attorney for Appellant
                                                              140 E. Tyler Street, Suite 240
                                                              Longview, TX 75601
                                                              (903) 753-7071 Fax (903) 753-8783
                                                              State Bar # 06249300
                               CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 5-26-15


                                                           __/s/ Clement Dunn_______
                                                           Attorney for Appellant
                         IN THE TWELFTH COURT OF APPEALS
                                  IN TYLER, TEXAS


TRENT MUMPHREY                                       '
         Appellant

VI.                                                  '       CASE NO. 12-14-00176-CR
                                                             TRIAL COURT NO. 114-0005-13
THE STATE OF TEXAS
           Appellee                                  '

                                             ORDER

       BE IT REMEMBERED, that on the _____ day of __________________, 2015, came

on to be considered the above and foregoing Sixth Motion for Extension of Time to File

Appellant=s Brief. After consideration of the same, it is the opinion of the Court that Appellant=s

Motion be:

       ( )     GRANTED, and the present cause is hereby extended until _________________,

               2015.

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE _____ day of __________________, 2015, at

               _____ o=clock_____.

       SIGNED:

                                                             _____________________________
                                                             JUDGE PRESIDING